The Court orders that a special panel shall be convened pursuant to MCR 7.215(H) to resolve the conflict between this case and People v Gaines, 223 Mich App 230; 566 NW2d 35 (1997).
The Court further orders that the opinion in this case released October 30, 1998, is hereby vacated.
The appellant may file a supplemental brief within 28 days of the clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.